UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7615


JOHN E. KEENEY, JR.,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cv-00903)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Keeney, Jr., Appellant Pro Se. Robert David Goldberg,
Assistant Attorney General, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John   E.    Keeney,       Jr.,      seeks    to    appeal       the     district

court’s    order   accepting     the        recommendation           of   the    magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and has filed a motion for a certificate of appealability.                                 The

district    court’s     order    is        not    appealable         unless      a     circuit

justice    or   judge   issues     a       certificate     of       appealability.         28

U.S.C. § 2253(c)(1)(A) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this   standard    by    demonstrating           that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484 (2000);      see    Miller-El      v.     Cockrell,        537    U.S.      322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Keeney has not made the requisite showing.                           Accordingly, we

deny   Keeney's    motion    for       a    certificate        of    appealability         and

dismiss the appeal.         We dispense with oral argument because the

                                             2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3